Exhibit 10.10(a)

FIRST AMENDMENT TO

THE PEOPLE’S UNITED BANK ENHANCED SENIOR PENSION PLAN

WHEREAS, People’s United Bank, a federally chartered savings bank (the “Bank”),
maintains The People’s United Bank Enhanced Senior Pension Plan (the “Plan”) for
a select group of management or highly compensated employees who meet certain
qualifications; and

WHEREAS, the provisions of Section 11.1 provide that the Plan may be amended
from time to time by the Bank’s Human Resources Committee (the “Committee”); and

WHEREAS, the Committee on July 6, 2011, determined to amend the Plan to:
(i) provide that no Plan Participant’s compensation earned or paid after
December 31, 2011, or service performed after such date shall be taken into
account under the Plan in determining such Participant’s benefit thereunder, but
that service after December 31, 2011, nonetheless shall be taken into account
under the Plan solely for purposes of determining such Participant’s vesting in
his Plan Benefit accrued as of December 31, 2011; and (ii) that no employee who
has not become a Participant in the Plan before January 1, 2012, shall be
eligible to participate in the Plan on or after such date; and

WHEREAS, the Committee on October 13, 2011, determined to modify such action of
July 6. 2011 to allow an Employee who is such as of January 1, 2012, had
attained the Minimum Salary Grade prior to March 1, 2008 and remains at a salary
grade at least equal to die Minimum Salary Grade to become a Participant as of
his attainment of age fifty (50) on or after January 1, 2012; and

WHEREAS, the Committee on December 15, 2011, determined to amend the Plan to
provide for an early payment for each Participant in an amount sufficient to pay
the Participant’s portion of the FICA withholding taxes attributable to the
ascertainable benefit amount under the Plan and an additional amount estimated
to pay the applicable state and federal income withholding taxes and FICA
withholding taxes relating to such payment and any related “gross-up” payment;
and, further, to provide for an offset against the Plan Benefit payable
following such Participant’s termination of employment to reflect such early
payment; and

WHEREAS, the undersigned officer has been duly authorized by the Bank to execute
such amendments.

NOW, THEREFORE, the Bank hereby amends the Plan, as follows, effective
December 31, 2011, except as otherwise provided herein:

 

  1. A new paragraph is added to the end of ARTICLE I of the Plan to read as
follows:

“Benefits under the Plan, the Cap Excess Plan and the ERP have been frozen
effective December 31, 2011, and no increases shall be made to a Participant’s
benefit in the Plan determined as of December 31, 2011, as a result of service
performed for the Bank on and after January 1, 2012. Any Employee who was
initially employed by the Bank before August 14, 2006, who had not become a
Participant in the Plan by December 31, 2011, but would qualify as a Participant
under Article III of the Plan



--------------------------------------------------------------------------------

except that he has not attained age 50 by December 31, 2011 shall nonetheless be
eligible to become a Participant in the Plan if he attains age 50 on or after
January 1, 2012 while he is an Employee of the Bank. No Participant’s
compensation earned or paid after December 31, 2011, shall become part of his
Final Average Salary and no part of his service performed after such date shall
be taken into account under the Plan in determining the Participant’s Plan
Benefit or Plan Death Benefit hereunder. The provisions above limiting
recognition of a Participant’s Credited Service after December 31, 2011, shall
not be construed to indicate that the Participant has had a termination of
Credited Service requiring distribution under the Plan.”

 

  2. For purposes of clarification, the following sentence is added to the end
of Section 2.25:

“For purposes of determining (a) above, no service performed or attributed to
periods after December 31, 2011 and no amount of compensation paid to or accrued
by the Participant after December 31, 2011 shall be considered in determining
his Final Average Salary or Target Amount. In determining whether a Participant
has completed less than 15 Years of Credited Service, Credited Service performed
by the Participant after December 31, 2011 shall not be considered.”

 

  3. Section 3.2 of the Plan is amended in its entirety to read as follows:

“3.2. Subsequent Participants. Subject to the provisions of Section 3.4 hereof,
each other Employee who is such on or after the Effective Date shall become a
Participant as of the date he meets both of the following requirements:

(a) has a salary grade equal to or higher than the Minimum Salary Grade; and

(b) has attained age 50 or older.

For purposes of clarification, the Employee may satisfy the requirement of
Section 3.2(b) after December 31, 2011 and become a Participant if he satisfies
all other requirements prior to such date, namely: initially an Employee prior
to August 14, 2006; attained a salary grade at least equal to the Minimum Salary
Grade prior to March 1, 2008; and remains an Employee and maintains such a
salary grade until attaining age 50.”

 

  4. Section 5.5 is added to the Plan, effective December 15, 2011, to read as
follows:

“5.5 Withholding Taxes. The Bank shall pay such amounts as come due under any
Federal, state or local laws or regulations such as the provisions of Sections
3121(v) and 3401(a) of the Code to the proper governmental agencies (i) with
respect to the Participant’s share of FICA taxes attributable to his benefits
under the Plan; (ii) income tax withholding on the amount of the such taxes, and
(iii) any withholding taxes attributable to the amounts of such withholding
described in (i) and (ii) so that the Participant’s out of pocket payment of
taxes is not increased because of his participation in the Plan for a year in
which no distribution of Plan Benefits is made (such payments described in
(iii) being sometimes known as “gross-ups”). Further,

 

2



--------------------------------------------------------------------------------

with respect to actual distribution of Plan Benefits (other than those provided
for in the immediately preceding sentence) the Bank shall make such provisions
and take such action as it may deem necessary or appropriate for the withholding
of any taxes which the Bank is required by any law or regulation of any
governmental authority, whether Federal, state or local, to withhold in
connection with such payment. Any amounts paid by the Bank pursuant to any
provision of this Section shall be subtracted from the payment to such
Participant or his Beneficiary of Ins Plan Benefit or death benefit.”

 

  5. Section 11,2 of the Plan is modified in its entirety to read as follows:

“11.2 Minimum Benefit. Further, no Participant who was a participant in the SRP
as of the day before the Effective Date shall receive a Plan benefit which, when
added to the plan benefit to which he is entitled under the Cap Excess Plan is
of a lesser actuarial value than the Plan Benefits such Participant would have
received under the SRP had the SRP not been amended as of the Effective Date
based on the lesser of his Final Average Salary as of the earlier of (i) the
date of termination of his Credited Service, or (ii) the Effective Date, or her
or his Final Average Salary as of December 31, 2011 ”

 

  6. The second sentence of Section 11.4 of the Plan is amended to read as
follows:

“Further, the Bank may cease all further benefit accruals, and has done so,
effective December 31, 2011.”

 

  7. Section 14.1(e) is added to the Plan to read as follows:

(e) Notwithstanding any provision of this Article XIV to the contrary, a
Participant’s Credited Service performed after December 31, 2011, shall not be
considered under the Plan in determining his Target Amount or his Plan Benefit
hereunder. Nonrecognition of a Participant’s Credited Service performed after
December 31, 2011, shall not be deemed a termination of the Participant’s
Credited Service for purposes of allowing a distribution under the Plan.
Notwithstanding the above, Years of Vesting Service performed after December 31,
2011, will be recognized by the Plan solely for purposes of satisfying the
vesting requirements under Article IV of the Plan.”

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Committee and the Bank acting by the Bank’s duly
authorized officer, cause this amendment to be executed to be effective as
herein provided.

 

PEOPLE’S UNITED BANK By:  

/s/ Robert. E. Trautmann

  Robert. E. Trautmann   Senior Executive Vice President and General Counsel
Date:  

12/23/11